UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6545



WILLIE FRANKLIN EVANS,

                                              Petitioner - Appellant,

          versus


M. E. RAY; JANET RENO,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-00-2428-0-17-DB)


Submitted:   August 9, 2001                 Decided:   August 15, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Franklin Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Franklin Evans seeks to appeal the district court’s

order denying his motion for a certificate of appealability.     We

have reviewed the record and the district court’s order and find no

reversible error.    Because Evans can potentially refile his claims

under 28 U.S.C.A. § 2255 (West Supp. 2000),* we find that he has

failed to make a substantial showing of the denial of a consti-

tutional right.     See 28 U.S.C.A. § 2253(c)(2).   Accordingly, we

affirm the district court’s order.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       We express no opinion on the ultimate success or failure of
a § 2255 motion.


                                  2